Appeal from an order of Supreme Court, Onondaga County (Roy, J.), entered October 18, 2002, which, inter alia, granted plaintiff’s motion for a trial preference.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court did not abuse its discretion in granting plaintiff’s motion for a trial preference in this personal *753injury action on the basis of plaintiffs indigency (see Hoyt v Kazel, 265 AD2d 527, 527-528 [1999]) upon its determination that the “interests of justice will be served by an early trial” (CPLR 3403 [a] [3]; see Nold v City of Troy, 94 AD2d 930 [1983]; see also Spratt v General Elec. Co., 242 AD2d 900 [1997]; Wolf v Wolf, 232 AD2d 330, 331 [1996]). Nor, under the circumstances of this case, did the court abuse its discretion in granting that part of third-party defendant’s cross motion for an order severing the third-party action from the main action for purposes of trial. The main action had been certified as trial-ready, plaintiff had been granted a preference therein, and the third-party action had recently been commenced and essential discovery therein had not yet begun (see CPLR 603, 1010; Singh v City of New York, 294 AD2d 422, 423 [2002]; Ambriano v Bowman, 245 AD2d 404, 405 [1997]; Cusano v Sankyo Seiki Mfg. Co., 184 AD2d 489, 490 [1992]; Santos v Sure Iron Works, 166 AD2d 571, 573 [1990]). Present — Hurlbutt, J.P., Scudder, Kehoe, Burns and Gorski, JJ.